ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court 353 So.2d 623 was entered on December 20, 1977 affirming the order of the Circuit Court of Dade County, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 19, 1979, 371 So.2d 1010 and mandate now lodged in this court, quashed this court’s judgment;
*1183NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on January 5, 1978 is withdrawn, the judgment of this court filed December 20, 1977 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appealed herein is reversed and the cause is remanded for further proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.15(b), Florida Appellate Rules).